Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 5, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  160775                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Stephen J. Markman
            Plaintiff-Appellee,                                                                               Brian K. Zahra
                                                                                                        Richard H. Bernstein
  v                                                                  SC: 160775                         Elizabeth T. Clement
                                                                     COA: 332081                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     Wayne CC: 15-005481-FH
  JOEL EUSEVIO DAVIS,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the November 12, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether the defendant’s convictions under MCL 750.81a(3) and MCL
  750.84 violate constitutional prohibitions against double jeopardy, see People v Miller, 498
Mich. 13 (2015); and (2) if so, whether the defendant is entitled to relief. See People v
  Carines, 460 Mich. 750, 763 (1999). In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1). The
  appellee shall file a supplemental brief within 21 days of being served with the appellant’s
  brief. The appellee shall also electronically file an appendix, or in the alternative, stipulate
  to the use of the appendix filed by the appellant. A reply, if any, must be filed by the
  appellant within 14 days of being served with the appellee’s brief. The parties should not
  submit mere restatements of their application papers.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of the Court when it will hear oral argument in People v Wafer (Docket No.
  153828).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court for
  permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 5, 2020
           b0602
                                                                                Clerk